 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 1 of 19 PagelD #:1 NE

[If you need additional space for ANY section, please attach an additional sheet and reference that section. ]

FILED

NOV 15 ro10'f{ UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
THOMAS G. BRUTON EASTERN DIVISION

CLERK, U.S. DISTRICT COURT
Cacdes Msceken &

 

 

 

 

 

 

)

)

)

)

) 4.
— = 1:19-cv-07547

(Name of the plaintiff or plaintiffs) ) Judge Sharon Johnson Coleman
v. ) Magistrate Judge Sunil R. Harjani

| )

Cy: LaAnw Vrany; } Author: h )

)

)

)

(Name of the defendant or defendants) )

COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.

 

 

 

 

2. The plaintiff is Carls & My P Ken.S of the
county of C DD 1S in the state of L | 19S
3. The defendant is C Di CG 4 Oo Vans; } \ viheri \ 2 , whose

street address is Ob] Wes Lake Steet fe “Heo: ,
(city) Lhib wap (county) Lov) (state Tavis zip) LD&L
(Defendant’s telephone number) (3(2)- LX) - DY GAG
4. The plaintiff sought employment or was employed by the defendant at (street address)
(TA 307 Lest May pole city) LA LEK D
(county) GpoX (state) | rot S (ZIP code) bDELYY

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 
 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 2 of 19 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

5. The plaintiff [check one box|

(L_| was denied employment by the defendant.

(yL_] was hired and is still employed by the defendant.

oh was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,

(month) Mla : , (day) pte , (year) Q DIS ’

7.1. (Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is not a federal governmental agency, and the plaintiff [check

one box] LJ has filed a charge or charges against the defendant
Lttas
asserting the acts of discrimination indicated in this complaint with any of the following

government agencies:

(i) [TW the United States Equal Employment Opportunity Commission, on or about
(month) 1 (day) |D (year) aD \X .

(ii) [A the Illinois Department of Human Rights, on or about

(month) }\ (day) x (year) AD (ds

(b) If charges were filed with an agency indicated above, a copy of the charge is

attached. [“] ves. [| No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.
7.2 The defendant is a federal governmental agency, and

(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

defendant asserting the acts of discrimination indicated in this court complaint.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 3 of 19 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

LJ Yes (month) (day) (year)

 

LJ No, did not file Complaint of Employment Discrimination

(b) The plaintiff received a Final Agency Decision on (month)

(day) (year)
(c) Attached is a copy of the

(i) Complaint of Employment Discrimination,

LJ YES LJ NO, but a copy will be filed within 14 days.
(ii) Final Agency Decision

L] YES LJ NO, but a copy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)

cL] the United States Equal Employment Opportunity Commission has not issued
a Notice of Right to Sue.

oly the United States Equal Employment Opportunity Commission has issued a

Notice of Right to Sue, which was received by the plaintiff on

(month) f\w a (day) X| (year) O\F a copy of which

Notice is attached to this complaint.
9. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply]:

(ayL_| Age (Age Discrimination Employment Act).

(b)L_] Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 
 

 

10.

Ii.

12.

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 4 of 19 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(LD disability (Americans with Disabilities Act or Rehabilitation Act)

(ayL_| National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. $1981).
)L_] Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

yL_] Religion (Title VII of the Civil Rights Act of 1964)

(g)L_] Sex (Title VII of the Civil Rights Act of 1964)

If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color,
or national origin (42 U.S.C. § 1983).

Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII
claims by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for

42 U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the A.D.E.A. by 42 U.S.C.812117;
for the Rehabilitation Act, 29 U.S.C. § 791.

The defendant [check only those that apply]

(a)L_] failed to hire the plaintiff

oY terminated the plaintiff's employment.

@L] failed to promote the plaintiff.

aL] failed to reasonably accommodate the plaintiff's religion.
L_] failed to reasonably accommodate the plaintiff's disabilities.
ol] failed to stop harassment;

ot retaliated against the plaintiff because the plaintiff did something to assert
rights protected by the laws identified in paragraphs 9 and 10 above;

(h) [| other (specify):

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 
 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 5 of 19 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

13. The facts supporting the plaintiff's claim of discrimination are as follows:

 

 

 

 

 

 

 

14. [AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

15. The plaintiff demands that the case be tried by a jury. YES L] NO

16. | THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a)L_] Direct the defendant to hire the plaintiff

wy Direct the defendant to re-employ the plaintiff.

cL] Direct the defendant to promote the plaintiff.

aL] Direct the defendant to reasonably accommodate the plaintiff's religion.

)L_| Direct the defendant to reasonably accommodate the plaintiff's disabilities.

(f) Direct the defendant to (specify): H DOD dF M. L A\ \ Gru) anh

dclunestc, Cayecd bun CALA chord eS oxcice_ x
a

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 6 of 19 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

(g) LY If available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable
attorney fees and expert witness fees.

(h) LJ Grant such other relief as the Court may find appropriate.

(Plaintiff’s signature)
C,. by \ Mibrez
v Vc q v
(Plaintiff's name)
C. aelos Wy. Mirkcen S
(Plaintiff's street address)

1p 5 Da Seuth Ebtchact Mv

 

Cy) Chitago (State) J) __air)_ Lo Loe

(Plaintiff's telephone number) 73) - 5K 4 ~7X 69

Date: \ |- \\- QO/|"7

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
 

_ Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 7 of 19 PagelD #:1

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and other information before completing this form.

 

 

 

 

 

 

 

Illinois Department of Human Rights and EEOC
State or local Agency, if any .
Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Mr. Carlos Mickens 773-584-7869 10/20/1965
Street Address City, State and ZIP Code

10529 S Eberhart Ave., Chicago, IL 60628

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)

Chicago Transit Authority (CTA) 500+ 888-968-7282

Street Address City, State and ZIP Code

567 W Lake St., Chicago, IL 60661

Name No. Employees, Members Phone No. (Include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| COLOR [ ] SEX [| RELIGION [- ] NATIONAL ORIGIN 03/06/2018 05/24/2018
RETALIATION [] AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify) # [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):

Statement_of Harm: | was retaliated against for my use of protected medical leave. |, notified CTA that |
needed to use my protected medical leave and was subsequently granted use. ‘Shortly thereafter, |-was
terminated based on false accusations that | misused time. However, on the dates in questions, | was
utilizing my protected medical leave. As such, it appears the Transit Authority retaliated against me for my
use of protected medical leave.

Statement _of Discrimination: | believe | have been discriminated against because of my disability, in
violation of the Americans with Disabilities Act (ADA).

 

 

 

 

   
       
    

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary epee and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their Ido fume Bo.
procedures. | swear or affirm that |/ Iffave read the above charge and that itis true to | |
| declare under penalty of perjury that the above is true and correct. the best of my kn ge, information aad plicinernnsm ee) ore,
SIGNATURE OF COMPLAINANT & ae CAL : $
: 5 SEMARY 4
Dal bag aT at
SUBSCRIBED AND SWORN TO B' ORE REHS:BATE sae
, a bs shat
\D- D> aD Un 2 AUS LIL | month, cay year) Laren
{ \ Awe 2 # me —“
(co Party Signature i | ele hig. 2. i

 

 

 

 

 
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 8 of 19 PagelD #:1

U.S. Department of Justice
Civil Rights Division
NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

 

950 Pennsylvania Avenue, N.W.
7018 1830 0000 1246 9459 Karen Ferguson , EMP, PHB, Room 4701
Washington, DC 20530

August 23, 2019

Mr. Carlos Mickens

c/o Gary Martoccio, Esquire
Spielberger Law Group
4890 W. Kennedy Blvd.
Suite 950

Tampa, FL 33609

Re: EEOC Charge Against Chicago Transit Authority
No. 440201900107

Dear Mr. Mickens:

Because you filed the above charge with the Equal Employment Opportunity Commission, and
more than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge,
and no suit based thereon has been filed by this Department, and because you through your attorney
have specifically requested this Notice, you are hereby notified that you have the right to institute a
civil action against the above-named respondent under: Title I of the Americans with Disabilities Act
of 1990, 42 U.S.C. 12111, et seq., and, Title V, Section 503 of the Act, 42 U.S.C. 12203.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within
90 days of your receipt of this Notice.

The investigative file pertaining to your case is located in the EEOC Chicago District Office,
Chicago, IL.

This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.

Sincerely,

Eric S. Dreiband
Assistant Attomey General
Civil Rights Division

(. ~
by / +e « o\~
Karen L. Ferguson 0
Supervisory Civil Rights Analyst

Employment Litigation Section

ce: Chicago District Office, EEOC
Chicago Transit Authority

 
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 9 of 19 PagelD #:1

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and other information before completing this form.
EEOC

 

 

Illinois Department of Human Rights ‘ and EEOC

 

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth

Mr. Carlos Mickens 773-584-7869 10/20/1965

 

 

 

Street Address City, State and ZIP Code

10529 S Eberhart Ave., Chicago, IL 60628

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Name No. Employees, Members Phone No. (Include Area Code)

Chicago Transit Authority (CTA) 500+ 888-968-7282

 

 

 

Street Address City, State and ZIP Code

567 W Lake St., Chicago, IL 60661

 

Name No. Employees, Members Phone No. (Include Area Code)

 

 

 

Street Address City, State and ZIP Code

 

 

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [ ] COLOR [] SEX [| RELIGION [- ] NATIONAL ORIGIN 03/06/2018 05/24/2018
RETALIATION [| AGE DISABILITY [ ] GENETIC INFORMATION

OTHER (Specify) at [x | CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):

Statement of Harm: | was retaliated against for my use of protected medical leave. | notified CTA that |
needed to use my protected medical leave and was subsequently granted use. Shortly thereafter, Iqwas
terminated based on false accusations that | misused time. However, on the dates in questions, | was
utilizing my protected medical leave. As such, it appears the Transit Authority retaliated against r me for my
use of protected medical leave.

Statement_of Discrimination: | believe | have been discriminated against because of my disability, in
violation of the Americans with Disabilities Act (ADA).

 

 

 

 

 
  

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary te and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will

cooperate fully with them in the processing of my charge in accordance with their 10 pyre

procedures. | swear or affirm thpt | iffave read the above charge and that it is true to

| declare under penalty of perjury that the above is true and correct. the best of my ki edge, information.aads ser A
SIGNATURE OF COMPLAINANT § “OFFICIAL SEAL

ROSEMARY JEN! KINS

Notary Fublic, Siete of illinois

SUBSCRIBED AND SWORN TO Dene ID iTHSesiATEERDITOS © May 12, 20)
L (month, day, year). Pee ROT
2 g Cammission No. 35
Date ({charaing Party Signature Vs “ 0 }

 

 

 
 

 
 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 10 of 19 PagelD #:1
ILLINOIS DEPARTMENT OF

?Human Rights:

Bruce Rauner, Governor
Janice Glenn, Director

 

November 8, 2018

Mr. Carlos Mickens
10529 S Eberhart Avenue

Chicago, IL 60628 =EEOLH# YY, ADIG- DoOIE]
Re: Carlos Mickens vs. Chicago Transit Authority (CTA) #191198004

Dear Complainant:

You are receiving this ietter because you filed a charge with the United States Equal Employment Opportunity
Commission (EEOC). The EEOC and the Illinois Department of Human Rights (Department) are parties to a
cooperative agreement. Under this agreement, when you filed your charge of discrimination with the EEOC, a copy
of the charge was automatically filed with the Department. The Department is keeping a copy of your EEOC charge
on file to preserve jurisdiction under Illinois law.

Since you filed your discrimination charge initially with the EEOC, the EEOC is the governmental agency
responsible for investigating the charge and the investigation will be conducted pursuant to the rules and procedures
adopted by the EEOC. The Department will take no action on your charge until the EEOC issues its findings. After
the EEOC issues its findings, if you want the Department to take any further action on your charge, you must
send the Department a copy of the EEOC’s findings within 30 days after service of the EEOC’s findings on you.
Please also send a one sentence written statement requesting that the Department investigate your charge and
include the above Control Number. You may submit a copy of the EEOC’s findings by either of the following
methods:
By Mail: Send your EEOC findings and written statement via U.S. Postal certified mail, return
receipt requested, to: Illinois Department of Human Rights, Attn: EEOC Referred
Charges/Intake Unit, 100 W. Randolph St., Ste. 10-100, Chicago, IL 60601.
In Person: Bring an original and one copy of your EEOC findings and written statement to the
Department. The Department will stamp and return the copies to you for your records.
If you received the EEOC’s findings prior to receipt of this letter, you have 30 days from the date of this letter to
send the Department a copy of the EEOC’s findings. Upon receipt of the EEOC’s findings, the Department will mail
you a notice as to what further action the Department may take on your charge.

The 365-day time period for the Department to investigate vour EEOC .charge. is tolled while the EEOC is
investigating your charge and does not begin to run until the EEOC issues its findings. Your failure to timely provide
the EEOC’s findings to the Department will result only in the Department closing your file. This process does not
affect the investigation of your charge at EEOC. If you do not wish to proceed with the Department, you do not
need to take any further action.

This letter does not apply to any settlement of this charge the parties have made with the EEOC.

If you have any questions, please contact Thomas F. Roeser, Pre-Investigations Coordinator, at (312) 814-6295.

Please do not contact the EEOC.

 

ILLINOIS DEPARTMENT OF HUMAN RIGHTS PRE1-EEOC 30
Rev. 8/18

cc: Chicago Transit Authority (CTA)
567 W Lake Street
Chicago, IL 60661

100 West Randolph Street, Suite 10-100, Chicago, IL 60601, (312) 814-6200, TTY (866) 740-3953, Housing Line (800) 662-3942
535 West Jefferson Street, 1* Floor, Springfield, IL 62702, (217) 785-5100
2309 West Main Street, Marion, IL 62959 (618) 993-7463
www. illinois.gov/dhr

 

 
 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 11 of 19 PagelD #:1

Sedgwick Claims Management Services, Inc. ee Co
PO Box 14566 | " 3
ingt 22-4566 noe
Lexington, KY Aue 12 sed gwicks

03/23/2018 Phone: (312) 759-2282 or 542-0020

Fax: (312) 542-0023
Carlos J. Mickens
10529 South Eberhart Avenue
Chicago, IL 60628

RE: | Employer: Chicago Transit Authority

First Day Absent: 03/06/2018 :
Clainn Number: B821009574-0001-01
‘Badge Number: 54081

Dear Mr. Mickens:

  

We have completed our review of your claim for Short Term Disability. The information we. shave received
from your physician supports your absence from work from 03/06/2018 ose 03/08/2018.

   
     
  
    
   
 
 
 
 
 
 
 
     

Based on the information you have provided to date, 24. 00 hour(s ) will b

‘counted against. your leave entitlement. Please note that your FMLA leave cannot exceed twelve wo
during any rolling twelve month period. ae

\tis our Gedersta halt that you returned to work e on 03/09/2018. Rey become disabled a again wit

a
calendar days of your return to work date for the same or related condition: please nonty Sedgwick of your:
absence.

Please contact us regarding any changes that would affect your claim; especially a return to work date prior Ss

to the above date. If you have any questions regarding your claim, please feel free to con’ dct. me at (312'
759- 2282. : ee es

    

 

 

 

 

Sincerely,
Robin Hamilton.
Senior: Disability Representative

Sedzwick Claims Management seiulges: Inc.

oe 4102 - Track Maintenance
via emell)

 

 

 
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 12 of 19 PagelD #:1
3303 (1/21/16) CCG N003

 

IN THE Ci:RCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

an * No) 2 ONT]
eo trrPrNG = - rr ar
Ue ee eRe ee ne &
NOTICEOFMOTION; , . 7 ¢ LY iY
To: : /¥ / UE A AAG J OVE LS
oo, vee . [ } ; AY WY # LO ot > ae
# ; R B Ep ' a j ‘oe Z
On wise dia: . eps . _— 2 - a.m/ p.m. or as soon chpreater as counsel
may-be, heard, I shall appear before he Hanerble wlise {¢ £ *ocvoed an - an gis judge sitting in that |
Judge’s stead, in the courtroom usually oogspied {Fy pientien located at. S38: a, LA +k» La Se ;
Illinois, and present PN ALS L rm ian ¥
Atty. No.: : Pro se 99500 Telephone:
Name: /__- oe f VA pc Poh Primary Email:
Atty. for: Secondary Email:
Address: |S 4) ‘Se oe PT Te Tertiary Email:
City/ Stata Zip Code: { Re fet tos Ln M1. AY we
C) PROOF OF SERVICE BY DELIVERY * oe
I , 1 the attorney O) non-attorney certify thaton the _____ day of

 

, I served this notice by delivering a copy personally to each person to whom it is directed.

 

Dated: a ah
Sigua Certification

  

a1 PROOF OF SERVICE i MAIL

 

 

 

 

 

-L, P, tle pt RA feta
mailing a copy to ae i nee ph 2
and depositing the same in the U.S. Mail at id as be
at _b\ a.m/p:m:3 on the A
Dated: >. TH. ME X =
a : ‘ . (@nfeure/Certiaation
—
C] PROOF OF ELECTRONIC SERVICE (WHERE PERMISSIBLE)
I, Q) the attorney O) non-attorney certify that on the day of

 

, I served this notice electronically O via the Clerk’s Office E-filing system, or O) by telefax
transmission ( pages) with consent of the recipient where permissible under Ill. Sup Ct. R.11, at
fax no. yat a.m./p.m.,from

 

 

(Place)

QC) Via email (Sender’s Email is
Recipient’s email is: ).

 

Dated:

 

Signature/Certification
NOTE: If more than one person is served by delivery or mail, additional proof of service may be made by attaching
an additional sheet to this Notice of Motion.
DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

Page 1 of 1
 

 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 13 of 19 PagelD #:1
RECORD OF INTERVIEW

 

 

 

Use ballpoint pen when filling out form. DO NOT WRITE ON PAD. Page. 1 of 1
LC) Commendation CJ Investigation
Corrective Action Other (Specify) Excessive Absenteeism
EMPLOYEE'S NAME Carlos Mickens ID NO, 54081
LOCATION _West Shops DATE 3/22/18 TIME 7:38am

 

 

Employee interviewed in regards to: 2nd Entry - Requested Day Off - 03.12.18

Previous

04.10.17

P\Wwoaud tucned ih Couck
dates Gheqol oo" Fie, Ddttoc yy shits

pte LT heave. had dottoc ve Sih

wo

 

-

 

 

 

 

 

 

 

 

7 a,b,c and GR 24

 

ACTION TAKEN

 

CO Instructed © Caution & Instruct 2 Written Warning 1 Final Written Warning 1 Advised of EAP

LI Suspended Day(s) L} Other (Specify)

 

Beginning Date

 

Employee to ?
Report Back Employee's Signature Padre LA /
for Work Shows Receipt of Copy s f |_| Lhe

Action WU Veurg) Union [ |
Taken & PON Representative $AfAA) hig L
U Name and Title 2 < Al ww Name any Fitle 5
if

   
  

DISTRIBUTION:
WHITE -Work Location File Also” ¢ jy Zidez _ ae
CANARY - Employee Presen Zo Li
PINK - Union ps

 

 

 

GOLDENROD - Employee Records, Mart Room 742 Z /Name arf Title

 

Cta 4974 ev 06/97)

 

 

 
_ Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 14 of 19 PagelD #:1

peat |-xD

DS AWZDO/P
— Nokee, of NoW isch e
Perio Mk uk ens ) Badae o* )DX)

Classi Pica} On 9 Travs an

Enttr@l SeeywreDate Mow 30 ke

hu tNb 7 (4, b L) lay t ‘eloaec ruled. andl seeked
meatal help ne tC; ite
BST roy eet al tal Oc yan est
threw dechrs eve a5 aces .
| — (t)M dawabler would be Falein
aavther Blabe, ee ls doe wes m en
— Werth aoe ay ue er will 40 Sod Varp\na
49 «med ae D , i\\ Perec ek foots
— Powt aes ie alwe sucneol in inmedia ately +9
a vormsaa oF OC AN Couey Gath CARE.
| Rule Mp. 143 Personal Coodurt~
(eS Londuck agtat work etnies, respeet
SubordiradttS~ aad Superior Supa vi bors.
No weiner WHEY o..dB¢ \lte bax within
- \got WY noathS, MWisstd one dw dve
+0 bout Yor puStodey Cod C-

 
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 15 of 19 PagelD #:1

paye aeot®
a bet “ol
— NoRLE. ot Di State ae
i Rebtel. :
: (sS Never Nalsiied. anvy writin oF verbal
Salt pet YO

WS Miwa § ave. been b Acad NK

ot Roar on We dp.
Frotessioral wor. eles anh hel cl.
jolt chy, oral ES honoc aN ph. respect |
Sac Sabb, ey fro Lo- yw orler po -

vs hignt T point.
. ~ Whedeses a sed 9 day 6 out f
ont beac o4-dpTl tie, OO) SOW

Jette pales
tith &. ;
Ese 05 VX Micketns.

a — Thal. ye

(MBS BEY XG”
SB
Bo r

Subscribed and sworn to before me

m2) day of TN by 26/
<a, County of Cook, Staiprot Winois,

oe Mol

  

   
   

 

OFFICIAL, SEAL"
us Renee Macklin

Nota ay rue ic, State of Illinois
ff vy Cor sion Expires 6/16/2019

 
 

    
Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 16 of 19 PagelD #:1

4 Chiel Atior ne
TN Mopeds

 

Ktyin Re Gallacdo

 

 

7 \_ebor & Emplo, BSE Days Sion

CY Kit AQIS Vranas; L Nuthoei Ly

Bbw Lake, 5+ bh Flor

 

Chitage t|60 LL I
Bp) _bR) - 0494 oSbivt
BID LY - S495. tax

KGallacdp 2) ta05+ thimgo.tom -

 

 

 

 

a edowick 2D. Roy Te(SI)TS9-dSVQ

Fay BD) 549-6093

 

 

 

Haim oo. 8B XdA\pp 4514 —-dpo \-0\

 

 

“Ge 0S Micktog Badge 0025 4 DS \

 

‘Wea tane Wessing CTA 940 | pest te clk,

Ch: Co I CO LAY

 

Tel(113) spa- 49 YY

 

Fay 1) 7ad- S005

 

 

 

 

 

 

 

 

 

 
 

_ Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 17 of 19 PageID#:1  —-

ea

Oy _D3- of adly 1 Caches Micker on5 Sunnitted —

yh
pastoduy Case. dotunarts to ean ron Missls @ it

BTR hikan eeSourbes. because ourt Aatas
Ww) ec Xe Ltd: tel 0. ater : T_& iL

‘Cnc ALA\TE

   
   

 

 

ec apjhtc.
hah Bachan clack des OOo ee

aenaennes
earn

 

 

 

 

 
. Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 18 of 19 PagelD #:1

Un enployment otaed thet TL Ye\lowed —

by eules, $$ i eee

eee

EE OD Sod i violatect no rules

 

 

 

Gn

SYD DR pu dco ot CVS bst ot a5 4
oc acrid: al cbike heads of back Sagem

trad se Sphtfor lat )
Sw Seannemt. Ylessinna,, Lrollowsta oll quide\anes.

— dng Tequifinns SF Conpann palit Gach ET —
a Ose Wnty, ss

 

 

 

 

 

Boel S.WicfeenS —

aS 84-1969

cemarl Caco r\xcKeo5 HRS a Gmail corm

Gh jie

 

 

 

 

 

 

 

 

 
 

 

Case: 1:19-cv-07547 Document #: 1 Filed: 11/15/19 Page 19 of 19 PagelD #:1

 

aA | bi Seen enne, tHe
Un arsiveceel questions _b1, Cp EppT Hes Sth Gu

bs Whedid she tall EMLM after T agave bee
te Lustocly touck propecdin as “e

>We incdut. prolesS invesagsten did ht not

Ral\Wory \tove\ cepresrotion to ing uict ot PL)
Familyemtratn Ch about the Safe. anc Well Sting
ot an —Lytac ol ABUahtee ot yhe }inte t

4 hy Wasnt mu immediate Si up visor Called
4 fing jee coil Mn Couck Protetdings being
noted” > weeyds6 “prio ot my actua\ wack dale. ¢

 

 

 

 

 

 

 

 

ae Udhect 1S dhe, Morales UalurS God Lonpassi on
ip Or, For! ly orcicn tated pcheaizati On d*\ eoplytt
whom whith Fallayed al) cules ard (et oulosbidn. Ss

Foc Jay y as years ot Stowe.

 

 

 

— #s Wh dom 5s Vhece buck done beforrb tp.
1A _G *o ay Fate ntann pk Gh Rook €ragloyee

 

 

 

 

 

 

 

 

 

 
